Citation Nr: 0303228	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-12 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person.

(The issue of entitlement to an automobile and adaptive 
equipment or adaptive equipment only is deferred pending 
issuance of a letter to the veteran addressing new law which 
is applicable to the case at hand.  This issue will be the 
subject of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to 
April 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

It is noted that by memorandum dated in February 2003, a 
Deputy Vice Chairman  ruled favorably on the veteran's motion 
to advance this case on the docket based on financial 
hardship.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§ 20.900(c) (2002).

The Board is taking additional action on the issue of 
entitlement to an automobile and adaptive equipment, or 
adaptive equipment only.  38 C.F.R. § 19.9 (2002).  When such 
further action is completed, the Board will provide the 
veteran with appropriate time to respond, and the Board will 
then prepare a separate decision addressing this issue.  
38 C.F.R. § 20.1903 (2002).

In July 2002, the veteran raised the issue of entitlement to 
special monthly compensation on account of the loss of use of 
the right leg.  This issue, however, is not certified or 
developed for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected lumbar disability results in 
the need for regular aid  and attendance of another person in 
order to attend to the wants of nature, and in order to 
protect him from the hazards of daily living.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
regular need for aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

Since the issue decided herein is a complete grant of 
benefits, the Board finds that no prejudice will result from 
adjudicating the matter based on the evidence already of 
record.  

The veteran claims that as a result of his service connected 
disabilities, he is in need  of regular aid and attendance of 
another person.  He is currently service connected for post-
operative residuals of a lumbosacral strain with arthritis 
and degenerative disc disease, rated 60 percent disabling; 
ulcer disease with history of hiatal hernia, rated 10 percent 
disabling; an anxiety disorder, rated 10 percent disabling; 
and for hemorrhoids, rated noncompensable.  He was awarded a 
temporary total rating effective from May 17 through December 
31, 2000, and was awarded individual unemployability 
effective from January 1, 2001.  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b)(3), 3.352.  The following factors will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  38 C.F.R. § 
3.352(a).  A finding that the veteran is "bedridden" will 
provide a proper basis for the determination.  Bedridden will 
be that condition which, through its essential character, 
actually requires that the veteran remain in bed.  The fact 
that a veteran has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  See also 
Turco v. Brown, 9 Vet. App. 222 (1996).  

Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  Id.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

The record indicates that the veteran's back pain 
necessitated the use of morphine for a period in 2001.

In the case at hand, a March 2002 VA spine examination report 
records the appellant's claim that since his July 2000 
examination, and after his diskectomy and foraminectomy-
which were to provide relief of extensive degenerative disc 
disease-he had had extensive increase in symptomatology, 
back pain, and ambulation weakness.  He could not walk alone 
unattended outside of the house.  He complained of severe 
daily pain in the back.  He retained sensation to his feet 
and lower extremities, but had some degree of numbness.  The 
veteran arrived in a wheelchair and was assisted to stand.  
He took short steps, and his balance and propulsion were 
poor.  His steps,  assisted by the examiner, were only 6-8 
inches long, slightly wide based.  He was able to maintain 
enough strength to stand, without swaying for a minute, then 
he felt like he needed to sit down.  The veteran had limited 
motion and some tenderness in the spine.  He had back pain 
attempting to lift quadriceps muscles in the sitting 
position.  He also had pain trying to lift the thighs against 
resistance, in a sitting position.  This produced pain in the 
low back.  Below the knees, against resistance, the veteran 
was estimated to have 3/5 weakness on the right, and 3/5 
weakness on the left lower foot.  He had no frank footdrop on 
the left or the right.  He had hyporeflexia.  He retained 
sensation.  The diagnosis was intervertebral degenerative 
disc disease with arthritic changes, spinal stenosis, 
postoperative diskectomy and foraminotomy, with residual 
pain, reduced motion, and lower extremity weakness.  The 
examiner stated that the problems in the legs were directly 
due to and were a component of the veteran's lumbar 
intervertebral degenerative back disease and surgery for 
same.  

Report of a March 2002 VA neurological examination indicates 
that the veteran was able to stand on his toes briefly.  He 
used a cane.  He could not walk in tandem.  Romberg's was 
positive.  He could not jog or squat.  Strength of the 
quadriceps, anterior tibial, hamstrings, gastrocnemius, and 
peroneal muscles were all good.  He could slightly lift 
himself with his arms while seated.  Knee and ankle jerks 
were absent bilaterally.  Babinski signs were absent.  
Superficial sensation, trace figures, and vibration were 
normal in all four extremities.  The diagnosis was lumbar 
disc disease with hyperreflexia in both uppers and areflexia 
in the lowers, plus a severely ataxic gait, but preserved 
muscle bulk, strength and sensation.  

The report of a March 2002 VA aid and attendance examination 
states that the veteran needed extensive help to keep him 
from falling in the house and for any degree of ambulation.  
He used a cane, a three-wheeled scooter, and a wheelchair.  
He was brought to the appointment by his spouse in a 
wheelchair. 

Examination showed that the veteran pushed himself out of the 
examining table, lifted out of the chair, lifted himself with 
his arms, stood, but stated that his balance was poor.  He 
stated that his back hurt and that his legs felt weak.  The 
veteran, accompanied by the examiner, took short steps, six 
to eight inches in length, slightly wide-based.  He could not 
lift himself and maintain his balance on his toes at very 
little propulsion.  The veteran complained of pain in the 
left leg.  It was noted that he could assist himself to 
fasten his clothing.  He would be able to feed himself.  He 
could shave, but would do better with assistance.  He 
retained his reflexes in the upper extremities.  In the lower 
extremities, he had bilateral weakness that was most 
prominent below the knees.  He was estimated to be three-
quarters weak in the right foot dorsiflexion, and three-
fifths weak in the left foot dorsiflexion, each against 
resistance.  Such maneuvers produced pain in the veteran's 
back, spine, trunk, and neck.  The veteran had painful, 
extensive restriction of motion.  The diagnosis was lumbar 
intervertebral degenerative disc disease with spinal 
stenosis, post-operative diskectomy and foraminectomy with 
residual pain, reduced motion and weakness.  

The aid and attendance examiner commented that the veteran's 
spouse was unable to work because she had to stay in the 
house all day to care for the veteran.  The veteran was 
requesting daily daytime help, such that his spouse could be 
relieved to work part-time.  That person would assist the 
veteran to and from the bathroom, help keep up with his 
medications, prepare meals so that he would be able to feed 
himself in a safe environment.  In addition, that person 
would assist in answering telephone call or maintaining 
function of a household in the temporary absence of the 
spouse.  

In July 2002, the veteran submitted a Medical Statement for 
Consideration of Aid and Attendance or Housebound Benefits 
(medical statement), which was completed by Malcolm Shupeck, 
M.D.  This statement indicates that the veteran was not able 
to walk long distance without pain, per the patient.  He was 
unable to leave the house without the assistance of another.  
The veteran was able to feed himself without assistance, but 
needed help in meal preparation.  The examiner noted that the 
veteran stated that he was unable to bathe, perform toilet 
functions, or dress himself, without the assistance of 
another; the examiner stated that he was unable to verify 
this.  Special equipment that the veteran must use were 
reported as back brace, handicap scooter, wheelchair and 
ramp, and a cane.    

A letter from Dr. Shupeck, dated in July 2002, indicates that 
the veteran had severe lumbar degenerative disc disease, and 
that he had undergone decompressive surgery, but had 
persistent symptoms.  His symptoms included severe back pain, 
as well as right hip and leg pain on standing or walking.  
Dr. Shupeck noted that the veteran gave a history that he 
required assistance at home for his activities of daily 
living, including bathing and preparation of meals.  There 
had been no evidence of improvement in the veteran's 
disability, which indicated that his present needs would 
continue on an indefinite basis.  

Based on the medical evidence reported above, and resolving 
any doubt in favor of the veteran, the Board finds that the 
criteria for aid and attendance of another has been met.  The 
Board finds that the record indicates, in essence, that 
without the assistance of another, the veteran would not be 
able to keep himself ordinarily clean and presentable given 
the weakness and unsteadiness of the legs.  This same 
symptomatology may prove hazardous if he attempts to attend 
to the wants of nature without some assistance or the 
presence of another, in the event he loses his balance.  
While the veteran may be able to feed himself and, most 
likely, dress and undress himself, the Board finds that the 
personal functions that the veteran is unable to perform, due 
to the weakness and unsteadiness of his legs and other 
symptoms associated with his lumbar disability, would pose 
hazards or dangers that are incident to his daily 
environment, and that he will need the care or assistance of 
another on a regular basis.  Accordingly, the appeal is 
granted.

ORDER

Special monthly compensation based on the regular need for 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

